Exhibit 10.2

DEED OF TRUST NOTE

$42,000,000.00

September    , 2007 

 

FOR VALUE RECEIVED, BEHRINGER HARVARD MOCKINGBIRD COMMONS, LLC, a Delaware
limited liability company (“Borrower”), hereby promises to pay to the order of
BANK OF AMERICA, N.A., a national banking associations (“Lender”), under that
certain Loan Agreement (defined below) among Borrower, Bank of America, N.A.
(together with any and all of its successors and assigns, “Administrative
Agent”), as agent for the benefit of the lenders from time to time a party to
that certain Loan Agreement (the “Loan Agreement”) dated of even date herewith,
without offset, in immediately available funds in lawful money of the United
States of America, at the Administrative Agent’s Office as defined in the Loan
Agreement, the principal sum of FORTY-TWO MILLION AND NO/100 DOLLARS
($42,000,000.00) (or the unpaid balance of all principal advanced against this
Note, if that amount is less), together with interest on the unpaid principal
balance of this Note from day to day outstanding as hereinafter provided.

1.             Note; Interest; Payment Schedule and Maturity Date.  This Note is
one of the Notes referred to in Loan Agreement and is entitled to the benefits
thereof.  The entire principal balance of this Note then unpaid shall be due and
payable at the times as set forth in the Loan Agreement.  Accrued unpaid
interest shall be due and payable at the times and at the interest rate as set
forth in the Loan Agreement until all principal and accrued interest owing on
this Note shall have been fully paid and satisfied.  Any amount not paid when
due and payable hereunder shall, to the extent permitted by applicable Law, bear
interest and if applicable a late charge as set forth in the Loan Agreement.

2.             Security; Loan Documents.  The security for this Note includes a
Deed of Trust, Security Agreement, Fixture Filing and Financing Statement
(which, as it may have been or may be amended, restated, modified or
supplemented from time to time, is herein called the “Deed of Trust”) dated of
even date herewith from Borrower to PRLAP, Inc., Trustee, for the benefit of
Administrative Agent and the other lenders covering certain property in Dallas
County, Texas as more particularly described therein (the “Property”).  This
Note, the Deed of Trust, the Loan Agreement and all other documents now or
hereafter securing, guaranteeing or executed by Borrower or Guarantor (as
defined in the Loan Agreement) in connection with the loan evidenced by this
Note (the “Loan”), are, as the same have been or may be amended, restated,
modified or supplemented from time to time, herein sometimes called individually
a “Loan Document” and together the “Loan Documents.”

3.             Defaults.

(a)           It shall be a default (“Default”) under this Note and each of the
other Loan Documents if (after giving effect to any applicable notice, grace or
cure periods) (i) any principal, interest or other amount of money due under
this Note is not paid in full when due, regardless of how such amount may have
become due; (ii) any covenant, agreement, condition, representation or warranty
herein or in any other Loan Documents is not fully and timely performed,
observed or kept; or (iii) there shall occur any default or event of default
under the Leasehold Deed of Trust or any other Loan Document.  Upon the
occurrence and during the

1


--------------------------------------------------------------------------------


continuation of a Default, Administrative Agent on behalf of the Lenders shall
have the rights to declare the unpaid principal balance and accrued but unpaid
interest on this Note, and all other amounts due hereunder and under the other
Loan Documents, at once due and payable (and upon such declaration, the same
shall be at once due and payable), to foreclose any liens and security interests
securing payment hereof and to exercise any of its other rights, powers and
remedies under this Note, under any other Loan Document, or at Law or in equity.

(b)           All of the rights, remedies, powers and privileges (together,
“Rights”) of Administrative Agent on behalf of the Lenders provided for in this
Note and in any other Loan Document are cumulative of each other and of any and
all other Rights at Law or in equity.  The resort to any Right shall not prevent
the concurrent or subsequent employment of any other appropriate Right.  No
single or partial exercise of any Right shall exhaust it, or preclude any other
or further exercise thereof, and every Right may be exercised at any time and
from time to time.  No failure by Administrative Agent or Lenders to exercise,
nor delay in exercising any Right, including but not limited to the right to
accelerate the maturity of this Note, shall be construed as a waiver of any
Default or as a waiver of any Right.  Without limiting the generality of the
foregoing provisions, the acceptance by Lender from time to time of any payment
under this Note which is past due or which is less than the payment in full of
all amounts due and payable at the time of such payment, shall not (i)
constitute a waiver of or impair or extinguish the right of Administrative Agent
or Lenders to accelerate the maturity of this Note or to exercise any other
Right at the time or at any subsequent time, or nullify any prior exercise of
any such Right, or (ii) constitute a waiver of the requirement of punctual
payment and performance or a novation in any respect.

(c)           If any holder of this Note retains an attorney in connection with
any Default or at maturity or to collect, enforce or defend this Note or any
other Loan Document in any lawsuit or in any probate, reorganization,
bankruptcy, arbitration or other proceeding, or if Borrower sues any holder in
connection with this Note or any other Loan Document and does not prevail, then
Borrower agrees to pay to each such holder, in addition to principal, interest
and any other sums owing to Lenders hereunder and under the other Loan
Documents, all costs and expenses incurred by such holder in trying to collect
this Note or in any such suit or proceeding, including, without limitation,
attorneys’ fees and expenses, investigation costs and all court costs, whether
or not suit is filed hereon, whether before or after the Maturity Date, or
whether in connection with bankruptcy, insolvency or appeal, or whether
collection is made against Borrower or any guarantor or endorser or any other
person primarily or secondarily liable hereunder.

4.             Heirs, Successors and Assigns.  The terms of this Note and of the
other Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties.  The foregoing sentence
shall not be construed to permit Borrower to assign the Loan except as otherwise
permitted under the Loan Documents.  As further provided in the Loan Agreement,
a Lender may, at any time, sell, transfer, or assign all on a portion of its
interest in this Note, the Deed of Trust and the other Loan Documents, as set
forth in the Loan Agreement.

5.             General Provisions.  Time is of the essence with respect to
Borrower’s obligations under this Note.  If more than one person or entity
executes this Note as Borrower, all of said parties shall be jointly and
severally liable for payment of the indebtedness evidenced hereby.

2


--------------------------------------------------------------------------------


Borrower on behalf of itself and all sureties, endorsers, guarantors and any
other party now or hereafter liable for the payment of this Note in whole or in
part, hereby (a) waives, to the extent permitted by applicable Laws demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document or are required by applicable Law), filing of suit and
diligence in collecting this Note or enforcing any of the security herefor; (b)
agrees to any substitution, subordination, exchange or release of any such
security or the release of any party primarily or secondarily liable hereon; (c)
agrees that neither Administrative Agent nor any Lender shall be required first
to institute suit or exhaust its remedies hereon against Borrower or others
liable or to become liable hereon or to perfect or enforce its rights against
them or any security herefor; (d) consents to any extensions or postponements of
time of payment of this Note for any period or periods of time and to any
partial payments, before or after maturity, and to any other indulgences with
respect hereto, without notice thereof to any of them; and (e) submits (and
waives all rights to object) to non-exclusive personal jurisdiction of any state
or federal court sitting in the city and county, and venue in the city or
county, in which payment is to be made as specified in Section 1 of this Note,
for the enforcement of any and all obligations under this Note and the Loan
Documents; (f) waives the benefit of all homestead and similar exemptions as to
this Note; (g) agrees that their liability under this Note shall not be affected
or impaired by any determination that any security interest or lien taken by
Lender to secure this Note is invalid or unperfected; and (h) hereby
subordinates any and all rights against Borrower and any of the security for the
payment of this Note, whether by subrogation, agreement or otherwise, until this
Note is paid in full.  A determination that any provision of this Note is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision and the determination that the application of any provision of
this Note to any person or circumstance is illegal or unenforceable shall not
affect the enforceability or validity of such provision as it may apply to other
persons or circumstances.  This Note may not be amended except in a writing
specifically intended for such purpose and executed by the party against whom
enforcement of the amendment is sought.  Captions and headings in this Note are
for convenience only and shall be disregarded in construing it.  THIS NOTE, AND
ITS VALIDITY, ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY TEXAS LAW
(WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES
FEDERAL LAW.

6.             Notices.  Any notice, request, or demand to or upon Borrower or
Lender shall be deemed to have been properly given or made when delivered in
accordance with the Loan Agreement.

7.  No Usury.  It is expressly stipulated and agreed to be the intent of
Borrower, Administrative Agent and all Lenders at all times to comply with
applicable state law or applicable United States federal law (to the extent that
it permits a Lender to contract for, charge, take, reserve, or receive a greater
amount of interest than under state law) and that this Section shall control
every other covenant and agreement in this Note and the other Loan Documents. 
If applicable state or federal law should at any time be judicially interpreted
so as to render usurious any amount called for under this Note or under any of
the other Loan Documents, or contracted for, charged, taken, reserved, or
received with respect to the Loan, or if Administrative Agent’s exercise of the
option to accelerate the Maturity Date, or if any

3


--------------------------------------------------------------------------------


prepayment by Borrower results in Borrower having paid any interest in excess of
that permitted by applicable law, then it is Administrative Agent’s and each
Lender’s express intent that all excess amounts theretofore collected by
Administrative Agent’s and each Lender shall be credited on the principal
balance of this Note and all other indebtedness and the provisions of this Note
and the other Loan Documents shall immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new documents, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder.  All sums paid or agreed to be paid to
Lenders for the use, forbearance, or detention of the Loan shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the maximum
lawful rate from time to time in effect and applicable to the Loan for so long
as the Loan is outstanding.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.

 

BORROWER:

 

 

 

 

 

 

 

BEHRINGER HARVARD MOCKINGBIRD

 

 

COMMONS, LLC, a Delaware limited liability company

 

 

 

 

 

By:

BEHRINGER HARVARD MOCKINGBIRD

 

 

 

COMMONS GP, LLC, a Texas limited liability

 

 

 

company, its Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Gerald J. Reihsen, III

 

 

 

 

 

 

Executive Vice President –

 

 

 

 

 

 

Corporate Development & Legal and

 

 

 

 

 

 

Secretary

 

 

 

Signature Page


--------------------------------------------------------------------------------